COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH


                                 NO. 2-09-287-CR


MANUEL RIVAS SIMENTAL                                               APPELLANT

                                            V.

THE STATE OF TEXAS                                                       STATE

                                        ------------

           FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY

                                        ------------

                          MEMORANDUM OPINION 1

                                        ------------

      Appellant Manuel Rivas Simental entered an open plea of guilty to driving

while intoxicated-felony repetition. The trial court sentenced him to two years’

confinement.

      Simental’s court-appointed appellate counsel has filed a motion to withdraw

as counsel and a brief in support of that motion. Counsel’s brief and motion meet




      1
           See Tex. R. App. P. 47.4.
the requirements of Anders v. California 2 by presenting a professional evaluation of

the record demonstrating why there are no arguable grounds for relief. Simental

was given the opportunity to file a pro se brief, but he did not do so.

      As the reviewing court, we must conduct an independent evaluation of the

record to determine whether counsel is correct in determining that the appeal is

frivolous. See Stafford v. State, 813 S.W .2d 503, 511 (Tex. Crim. App. 1991); Mays

v. State, 904 S.W .2d 920, 923 (Tex. App.—Fort W orth 1995, no pet.). Only then

may we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75,

82–83, 109 S. Ct. 346, 351 (1988). Because Simental entered an open plea of

guilty, our independent review for potential error is limited to potential jurisdictional

defects, the voluntariness of Simental’s plea, error that is not independent of and

supports the judgment of guilt, and error occurring after entry of the guilty plea. See

Monreal v. State, 99 S.W .3d 615, 620 (Tex. Crim. App. 2003); Young v. State, 8

S.W .3d 656, 666–67 (Tex. Crim. App. 2000).

      W e have carefully reviewed the record and counsel’s brief. W e agree with

counsel that this appeal is wholly frivolous and without merit. W e find nothing in the

record that might arguably support the appeal. See Bledsoe v. State, 178 S.W .3d

824, 827–28 (Tex. Crim. App. 2005); accord Meza v. State, 206 S.W .3d 684, 685 n.6

(Tex. Crim. App. 2006). W e therefore grant counsel’s motion to withdraw and affirm

the trial court’s judgment.

      2
           386 U.S. 738, 87 S. Ct. 1396 (1967).

                                           2
                                        SUE W ALKER
                                        JUSTICE

PANEL: DAUPHINOT, GARDNER, and W ALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 4, 2010




                                3